Motion for clarification granted, without costs. Decision dated June 28, 1984 [102 AD2d 997] amended by amending the last sentence of the decision and the decretal paragraph as follows:
*977“The proceeding is, therefore, moot, and we accordingly reverse the judgment and dismiss the petition solely upon that ground (see Matter ofHearst Corp. v Clyne, 50 NY2d 707; Matter of Adirondack League Club v Board of Black Riv. Regulating Dist., 301 NY 219).
“Judgment reversed, on the law, without costs, and petition dismissed as moot.”
Order entered July 6, 1984 amended by deleting the ordering paragraph and inserting the following: “ordered, that the judgment be reversed, on the law, without costs, and petition dismissed as moot.” Kane, J. P., Casey, Weiss, Mikoll and Levine, JJ., concur.